                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

CORNERSTONE CHEMICAL                             §           CIVIL ACTION NO. 2:20-CV-1411
COMPANY                                          §
                                                 §
V.                                               §                                           JUDGE
                                                 §
M/V NOMADIC MILDE, IMO No.                       §
9463554, her engines, tackle, equipment,         §                        MAGISTRATE JUDGE
furniture, appurtenances, etc., in rem;          §
M/V ATLANTIC VENUS, IMO No.                      §                                    ADMIRALTY
9628257, her engines, tackle, equipment,         §
furniture, appurtenances, etc., in rem;          §
and,    CRESCENT         TOWING       &          §
SALVAGE, INC., in personam                       §

                       ORDER APPOINTING REPRESENTATIVE TO
                      SERVE VESSEL WITH WARRANT OF ARREST

       UPON consideration of the motion of plaintiff, Cornerstone Chemical Company, to

appoint representative to serve vessel with warrant of arrest on behalf of the United States

Marshal, and good cause having been shown;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the motion is

GRANTED, and representatives of Southport Agencies, Inc. (including, but not limited to,

Daniel I. Sledge) be appointed as representatives of the United States Marshal to serve the

warrant of maritime arrest on the M/V ATLANTIC VENUS in place of the United States

Marshal for the United States District Court for the Eastern District of Louisiana;

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Southport Agencies,

Inc. shall report the results of the arrest to the United States Marshal for the United States




                                                  1
District Court for the Eastern District of Louisiana and cause to be filed a return of service with

this Court following service of the warrant of maritime arrest.

       New Orleans, Louisiana, this ____ day of May, 2020.


                                             ______________________________________
                                             UNITED STATES DISTRICT JUDGE




                                                 2
